Citation Nr: 0804389	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-24 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a low back disability and denied his claim for 
service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in an April 1974 rating 
decision.  The RO declined to reopen the claim in March 1999.  
The veteran did not appeal either decision.

2.  Evidence received since the last final denial in March 
1999 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that declined to reopen 
the previously denied claim for service connection for a low 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in April 1974 and March 1999, 
the RO denied the veteran's claim for service connection a 
low back disability and declined to reopen the claim.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the decisions became final 
because the veteran did not file a timely appeal.

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed this application to reopen his claim in 
December 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service medical records showing that he had degenerative 
changes of the lumbosacral spine with bilateral sciatica, and 
the veteran's own statements.  The RO found that while there 
was current evidence of a low back disability, there was no 
evidence of a low back injury in service, and no evidence 
establishing a relationship between his current low back 
disability and his period of active service.  Accordingly, 
the claim was denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, VA 
obtained treatment records dated from September 1990 to July 
2007 that show that he received treatment for his low back 
disability, and personal statements, both in written form and 
in March 2006 testimony before the RO, wherein he alleged 
that his low back disability was incurred as a result of a 
result of an injury sustained during active service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
veteran received treatment for his low back disability, these 
records do not show that the veteran's low back disability is 
related to his period of active service.  Accordingly, they 
are largely cumulative of evidence already of record, and do 
not constitute evidence that raises a reasonable possibility 
of substantiating the claim.  The claim for service 
connection therefore cannot be reopened on the basis of that 
evidence.  38 C.F.R. § 3.156(a).  The evidence at the time of 
the previous final denial showed that the veteran had a low 
back disability.  Accordingly, the new evidence showing only 
that the veteran received treatment for a low back disability 
does not relate to any unestablished facts necessary to 
substantiate the claim.  

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can attest 
to his symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to determine 
that his low back disability was incurred in service.  
Additionally, the veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue.

Although the veteran has submitted new evidence that was not 
before the RO in March 1999, the new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  The Board finds that new and material evidence 
has not been submitted.  The new evidence does not show that 
the veteran's low back disability was sustained during his 
period of active service.  Therefore, the new evidence is not 
material.  Thus, the claim for service connection for a low 
back disability is not reopened and the benefits sought on 
appeal remain denied.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran asserts that he was exposed to acoustic trauma in 
service in the form of machine gun fire and mine explosions 
during basic training and as a result of duties as a combat 
engineer and as a power plant operator.  He contends that 
this in-service exposure to acoustic trauma caused his 
current bilateral hearing loss.  

The veteran's service medical records do not show clinical 
evidence of hearing loss at any time during active service.  
His service records additionally do not demonstrate that he 
participated in combat.  As there is no evidence that the 
veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even if the veteran was, however, 
exposed to acoustic trauma in service, a nexus between his 
current disabilities and the in-service exposure to acoustic 
trauma must be shown.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran asserts that he initially experienced hearing 
loss in his left ear during his period of active service.  
The first post-service medical evidence showing treatment for 
hearing loss, however, is not dated until December 2004, when 
the veteran reported a long-standing history of hearing loss.  
Audiometric examination at that time revealed mild, dropping 
to severe sensorineural hearing loss in the right ear, and 
profound sensorineural hearing loss in the left ear, with no 
usable hearing on that side.  In January 2005, the veteran 
was issued hearing aid for the right ear.  There are no 
further treatment records related to hearing loss until March 
2005, when the veteran underwent VA audiological examination.

On VA examination in March 2005, the veteran reported a 
history of not being able to hear well with his left ear 
since service.  He lost all ability to hear with his right 
ear approximately five years prior to the examination.  He 
stated that for many years after his separation from service 
his degree of hearing loss varied, which he described as 
experiencing good hearing, along with intermittent 
difficulties hearing.  He denied a pre-service history of 
noise-exposure.  Military noise exposure reportedly included 
guns, duties as a combat engineer in bridge construction, and 
work as a power plant operator.  Post-service occupational 
noise exposure included a 15-year history of working in a 
foundry, which the veteran described as "an extremely noisy 
environment."  He did not have any significant noise 
exposure following his medical retirement.  Audiometric 
examination demonstrated bilateral hearing loss that 
comported with VA requirements for consideration as a 
disability.  In addressing whether it was as likely as not 
that the veteran's current bilateral hearing loss was related 
to acoustic trauma in service, the examiner determined that 
it was not.  Rather, it was more likely that his current 
bilateral hearing loss was related to his 15-year history of 
working in the extremely noisy environment at the foundry.  
This was particularly felt to be the case as the veteran had 
reported periods of good hearing after discharge, with 
intermittent difficulties.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's bilateral hearing 
loss.  Rather, the evidence of record only weighs against 
such a finding.  Thus, service connection for bilateral 
hearing loss is not warranted.

The Board has considered the veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  While the veteran purports 
that his symptoms during service support the current 
diagnosis by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004, January 
2005, and January 2007; a rating decision in February 2005; 
and a statement of the case in July 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in March 1999, VA informed the veteran that his claim 
for service connection for a low back disability was denied 
because he had failed to submit evidence that demonstrated 
that his low back disability was incurred in service.  This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained a medical examination in relation 
to the claim for service connection for bilateral hearing 
loss.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a low back disability 
has not been submitted, therefore the claim is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


